Case 20-21316-GLT              Doc 19     Filed 05/18/20 Entered 05/18/20 09:14:23                 Desc Main
                                          Document     Page 1 of 2
                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:                                              : Bankruptcy No. 20-21316-GLT
                                                    :
HEIDI E BLAKE                                       : Chapter 7
                                                    :
                             Debtor                 :
                                                    :
   Natalie Lutz Cardiello, Trustee                  :
                                                    :
           Movant                                   :
                                                    :
     v.                                             :
                                                    :
   No Respondent(s)                                 :




                                      APPLICATION TO APPOINT AN
                                      ATTORNEY FOR THE TRUSTEE


           AND NOW, comes Natalie Lutz Cardiello, Trustee for the estate of the above named Debtor, and

files this Application to Appoint an Attorney for the Trustee, stating in support thereof as follows:

           1.   This case was commenced by the filing of a voluntary petition on April 22, 2020.

           2.   Natalie Lutz Cardiello was appointed as Trustee and has been so serving.

           3.   This Court has jurisdiction pursuant to 28 U.S.C. Section 1334.

           4.   This is a core proceeding within the meaning of 28 U.S.C. Section 157.

           5.   The Trustee requires assistance of counsel to perform various legal duties in connection with

the above captioned estate, including:

                (a) Furnishing information on legal matters in view of possible legal actions;

                (b) Recovering assets through possible legal actions and negotiating in the context of said

actions;

                (c) Reviewing and validating claims; and,

                (d) Preparing legal documents and attending hearings.
    Case 20-21316-GLT             Doc 19       Filed 05/18/20 Entered 05/18/20 09:14:23                Desc Main
                                               Document     Page 2 of 2
           6.    The Trustee believes that it is in the best interest of the estate and its economical administration

that she be authorized to appoint the Law Offices of Natalie Lutz Cardiello at a rate of $3501 per hour to

serve as attorney for the Trustee for the following reasons:

                 (a) Attorney Cardiello is admitted to practice before this Court and other necessary State and

Federal Courts;

                 (b) Attorney Cardiello is experienced in handling these and similar cases; and,

                 (c) No member of the staff of Attorney Cardiello is an interested party in this Bankruptcy case.

           7.    This Honorable Court has power to authorize said employment pursuant to 11 U.S.C. §327(d).

           WHEREFORE, Applicant prays that she be authorized to appoint her law firm as Attorney for the

Trustee, with compensation for said legal services to be paid as an administrative expense in such amounts

as the Court may hereafter determine and allow.

Dated: May 18, 2020                                              Respectfully submitted,




                                                                 /s/Natalie Lutz Cardiello
                                                                 Natalie Lutz Cardiello, Trustee
                                                                 PA ID #51296
                                                                 107 Huron Drive
                                                                 Carnegie, PA 15106
                                                                 ncardiello@cardiello-law.com
                                                                 (412) 276-4043




1
    Counsel’s hourly rate is subject to increase from time to time.
